DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over ISOZAKI et al. (U.S. Publication No. 2009/0029172, hereinafter ISOZAKI) in view of WO 2004/033558 (hereinafter, KAWA) in further view of  ISHAK et al. (U.S. Publication No. 2007/0216861, hereinafter ISHAK).
Regarding claim 15, 17, 19, and 23, ISOZAKI teaches a thermoplastic resin composition comprising (A) 100 parts by mass of a transparent thermoplastic resin, (B) 0.1 to 2 parts by mass of an ultraviolet absorber, (C) 0.005 to 0.25 parts by mass of an iron oxide (Abstract; [0036-0040]) (Iron Oxide has a reddish brown color which would read on a colorant additive). The transparent thermoplastic resin (A) is preferably polycarbonate resins in terms of obtaining a molded article having good transparency [0019]. The polycarbonate resin is the base resin of the thermoplastic resin composition. The ultraviolet absorber (B) include benzotriazole-based compounds [0028]. If necessary, an antioxidant in the amount of 1 part by mass or less based on 100 parts by mass of the thermoplastic resin composition [0041]. A molded article formed by molding the thermoplastic resin composition for use in application of sunglass lenses, photoresists, lighting apparatus covers or housings for transparent office automation equipment, electric or electronic appliances, intraocular lenses, and media materials ([0018; (Claims 11 and 12)).
However, ISOZAKI does not teach 0.05 to 1% by weight of a hindered amine light stabilizer and at least one selective blue blocking filter that at least partially blocks blue light in a wavelength range chosen within the 400-460 nm range.
In the same field of molded articles including lenses (p. 12), KAWA teaches a thermoplastic resin composition comprising thermoplastic resin (e.g., aromatic polycarbonate resin (p. 5)), glass filler, and hindered amine-based light stabilizer (HALS) (Abstract; p. 8). Examples of hindered amine-based light stabilizer includes TINUVIN 144 (known as bis(1,2,2,6,6-pentamethyl-4-piperidinyl)[[3,5-bis(1,1-dimethyl)-1-hydroxyphenyl]methyl] butylmalonate (p. 8). The amount of HALS is 10 to 10,000 ppm based on the thermoplastic resin composition (0.001% to 1% by weight), preferably upper limit of 5,000 
Given ISOZAKI teaches the incorporation of stabilizers in the composition [0041], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the hindered amine-based light stabilizer of KAWA with the composition of ISOZAKI for the benefit of obtaining thermoplastic resin composition (i.e., lenses) with excellent light resistance as taught by KAWA. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
However, the combined disclosures of ISOZAKI and KAWA do not teach at least one selective blue blocking filter that at least partially blocks blue light in a wavelength range chosen within the 400-460 nm range.
In the same field of endeavor of eyewear [0050], ISHAK teaches ophthalmic system comprising a blend of blue blocking filter and color balancing component as shown in 800 of Fig. 8A and 8B [0044 and 0045]. The combined functionality component may block blue light wavelengths and reflect some green and red wavelengths as well, thus neutralizing the blue and eliminating the appearance of a dominant color in the lens [0044]. The ophthalmic system perform blocking of blue light wavelengths at or near 450 nm [0047]. The ophthalmic system may be incorporated into an article of eyewear, including eyeglasses, sunglasses, goggles, or contact lenses [0050].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide the ophthalmic system of ISHAK with the molded article (i.e., lenses) of ISOZAKI and KAWA for the benefit of blocking blue light wavelengths and reflect some green and red wavelengths as 
With regard to the claim limitations, “the resin blocks >99% of light with a wavelength less than 400 nm at each wavelength in the wavelength range of 315-400 nm and the color stability and blue-cut performance of the resin are maintained during an injection molding process,” given the combined disclosures of ISOZAKI, KAWA, and ISHAK teaches the same components as the present invention therefore, the position is taken that combined disclosures would intrinsically possess the claimed limitations. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Regarding claims 24 and 25, the combined disclosures of ISOZAKI, KAWA, and ISHAK substantially teaches the present invention, see paragraphs 6-13 above. Therefore, the position is taken that the clear lens would intrinsically possess a D65 transmittance of 1.1 mm thick clear lens is greater than 85% as claimed. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ISOZAKI et al. (U.S. Publication No. 2009/0029172, hereinafter ISOZAKI) in view of WO 2004/033558 (hereinafter, KAWA) in view of ISHAK et al. (U.S. Publication No. 2007/0216861, hereinafter ISHAK) in further view of WO 2014/073496. 
To further advance the prosecution of this invention, ISHIZUKA et al. (U.S. Publication No. 2015/0285954, hereinafter ISHIZUKA), which is an English equivalent of WO 2014/073496 will be used in the rejection.
Regarding claim 16, the combined disclosures of ISOZAKI, KAWA, and ISHAK substantially teaches the present invention, see paragraphs 6-13 above. However, the combined disclosures fail to teach wherein a weight average molecular weight of the polycarbonate polymer ranges from about 20,000 to about 40,000 g/mol. 
In the same field of endeavor of polycarbonate resin and optical molded body (Abstract; [0001, 0013, and 0041]), ISHIZUKA teaches the polycarbonate resin has a weight average molecular weight (Mw) of 20,000 to 200,000, preferably 25,000 to 120,000 [0054 and 0055]. The polycarbonate resin having physical properties such as high refractive index, a high degree of transparency, a glass transition temperature suitable for injection molding, a low degree of birefringence, and etc.  [0034]. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the polycarbonate resin of ISOZAKI for the polycarbonate resin of ISHIZUKA for the benefit of obtaining optical molded bodies having excellent physical properties such as high refractive index, a high degree of transparency, a glass transition temperature suitable for injection molding, a low degree of birefringence, and etc. as taught by ISHIZUKA. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ISOZAKI et al. (U.S. Publication No. 2009/0029172, hereinafter ISOZAKI) in view of WO 2004/033558 (hereinafter, KAWA) in view of ISHAK et al. (U.S. Publication No. 2007/0216861, hereinafter ISHAK) in further view of JP 4157427 (hereinafter, HIRAI) as evidenced by ChemSpider and BASF Tinuvin®326.
Regarding claim 18, the combined disclosures of ISOZAKI, KAWA, and ISHAK substantially teaches the present invention, see 6-13 paragraphs above. 
However, the combined disclosures fail to teach the UV absorber is 2-(5-chloro-2H-benzotriazole-2yl)-6-(1,1-dimethylethyl)-4-methyl phenol.
In the same field of endeavor of eyeglass lenses, HIRAI teaches an aromatic polycarbonate resin composition comprising ultraviolet absorber having a benzotriazole structure including 2-[5-chloro(2H)-benzotriazole-2-yl]-4-methyl-6-(tert-butyl)phenol (Abstract; [0023]). As evidenced by ChemSpider, 2-[5-chloro(2H)-benzotriazole-2-yl]-4-methyl-6-(tert-butyl)phenol of HIRAI is another synonym for 2,5(5-chloro-2H-benzotriazole-2-yl)-6-(1,1-dimethylethyl)-4-methyl phenol as claimed. As evidenced by BASF Tinuvin®326, the benzotriazole UV absorber has low volatility and high resistance to thermal degradation which make it useful in polyolefin compounding and molding processes. 
Given ISOZAKI teaches the thermoplastic composition comprises an ultraviolet absorber (B) include benzotriazole-based compounds [0028] and the molded article formed by molding the thermoplastic resin composition for use in application of sunglass lenses, photoresists, intraocular lenses [0018 (Claims 11 and 12)], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the UV absorbers of HIRAI with the thermoplastic resin composition of ISOZAKI for the benefit of having high resistance to thermal degradation by absorbing wavelength as taught by HIRAI and BASF Tinuvin®326. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ISOZAKI et al. (U.S. Publication No. 2009/0029172, hereinafter ISOZAKI) in view of WO 2004/033558 (hereinafter, KAWA) in view of ISHAK et al. (U.S. Publication No. 2007/0216861, hereinafter ISHAK) in further view of WO 2011/149445 (hereinafter, CHIU).
Regarding claim 20, the combined disclosures of ISOZAKI and ISHAK substantially teaches the present invention, see paragraphs 6-13 above.
 However, the combined disclosures fail to teach wherein the colorant additive is 1,4-di(2,6-dibromo-4-methylphenylamino)anthracene-9,10-dione. 
In the same field of optical articles including eyewear lenses such as sunwear, ophthalmic lenses, safety glasses, shields, and goggles (Abstract; [0001 and 0029]), CHIU teaches a thermoplastic composition comprising a chemical compound is 1,4-Di(2,6-dibromo-4-methylphenylamino)anthracene-9,10-dione as a colorant [0006, 0010, and 0020]. The colorant neutralizes the initial yellowness index of the thermoplastic [0015].
Given ISOZAKI teaches the thermoplastic resin composition for optical articles including sunglass lenses and goggle lenses ([0018]; Claims 11 and 12) and the resin composition further comprises coloring agent (dyes and pigments) [0041], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the 1,4-Di(2,6-dibromo-4-methylphenylamino)anthracene-9,10-dione of CHIU with the thermoplastic resin composition of ISOZAKI for the benefit of neutralizing the initial yellowness index of the thermoplastic as taught by CHIU. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ISOZAKI et al. (U.S. Publication No. 2009/0029172, hereinafter ISOZAKI) in view of WO 2004/033558 (hereinafter, KAWA) in view of ISHAK et al. (U.S. Publication No. 2007/0216861, hereinafter ISHAK) in further view of EP 2516494 (hereinafter, EP ‘494).
Regarding claims 21 and 22, the combined disclosures substantially teaches the present invention, see paragraphs 6-13 above.
 However, the combined disclosures fail to teach wherein the antioxidant is a benzenepropanoic acid ester (claim 21) and wherein the antioxidant is benzenepropanoic acid, 3(1,1-dimethylethyl)-4-hydroxy-5-methyl-1,1’-[1,2-ethanediylbid(oxy-2,1-ethanediyl)]ester (claim 22). 
In the same field of endeavor of ophthalmic applications such as eyewear lenses including sunwear, ophthalmic  products, safety glasses, shields, and goggles (Abstract; [0001 and 0029]), EP ‘494 teaches the composition comprises antioxidants include benzenepropanoic acid, 3(1,1-dimethylethyl)-4-hydroxy-5-methyl-1,1’-[1,2-ethanediylbid(oxy-2,1-ethanediyl)]ester ([0010 and 0015]; Claims 1 and 3). The combination of stabilizing additives and antioxidants provide a synergistic effect [0027].
Given ISOZAKI teaches the thermoplastic resin composition further comprises antioxidants [0041], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the antioxidant of EP ‘494 with the thermoplastic resin composition of ISOZAKI for the benefit of providing a synergistic effect as taught by EP ‘494. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ISOZAKI et al. (U.S. Publication No. 2009/0029172, hereinafter ISOZAKI) in view of WO 2004/033558 (hereinafter, KAWA) in view of ISHAK et al. (U.S. Publication No. 2007/0216861, hereinafter ISHAK) in further view of CHEN et al. (U.S. Publication No. 2007/0138664, hereinafter CHEN).
Regarding claim 26, the combined disclosures of ISOZAKI, KAWA, and ISHAK substantially teaches the present invention, see paragraphs 6-13 above. However, the combined disclosures fail to teach wherein the clear lens further comprises a wafer overmold for increasing at least one of blue-cut performance, color balance, and lens clarity. 
In the same field of ophthalmic compositions [0016], CHEN teaches in-mold coating utilizing a coating molding machine. An ophthalmic wafer is deposited on the coating to spread it across the insert surface. The process provides coated and functionality enhanced lenses upon ejection from the molding machine (Abstract; Fig.1).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the wafer overmold of CHEN with the ophthalmic articles (i.e., sunglass lenses and goggle lenses) of ISOZAKI for the benefit of obtaining enhanced lenses upon ejection from the molding machine. 
Response to Arguments
Applicant’s arguments, filed 10/4/2021, with respect to the rejection(s) of claim(s) 15-26 under 103(a) have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2004/033558 (hereinafter, KAWA) as indicated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763